Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The cited references do not disclose the features of the claim. Specifically, the cited references do not disclose “spacers comprising force sensitive material exhibiting variations in local bulk resistance response to variations in applied force; a set of spacers, each spacer in the set of spacers : arranged over an electrode pair, in the array of electrode pairs, at a support location array of support locations, on the bottom layer of the substrate an array of spring elements configured to support the substrate on a chassis and to yield displacement of the substrate downward toward the chassis responsive to force applied to the touch sensor surface, each spring element in the array spring elements coupled to a spacer, in the set of spacers at a support location in the array of support locations” (fig 5 and fig 6 [0063-0064] ) with all other limitation cited in claims 1 and “spacers comprising force sensitive material exhibiting variations in local bulk resistance response to variations in applied force a set of spacers, each spacer in the set of spacers : arranged over an electrode pair, in the array of electrode pairs on the bottom layer of the substrate; an array of spring elements configured to support the substrate on a chassis and to yield to displacement of the substrate downward toward the chassis responsive to forces applied to the touch sensor surface, each spring element in the array of spring elements coupled to a spacer in the set of spacers” (fig 5 and fig 6 [0063-0064] ) with all other limitation cited in claims 20.

Rosenberg US 20190339776 discloses a touch input device with springs underneath a pair of electrodes (fig 13C) or spacer underneath a pair of electrodes  (fig 13A) but does not disclose “spacers 

Costante et al US 10459542 discloses a trackpad with capacitive force sensing in which a spring is coupled to spacers but does not disclose spacers arranged over  an electrode pair and spacers comprising force sensitive material exhibiting variations in local bulk resistance response to variations in applied force a set of spacers, each spacer in the set of spacers : arranged over an electrode pair, in the array of electrode pairs on the bottom layer of the substrate; an array of spring elements configured to support the substrate on a chassis and to yield to displacement of the substrate downward toward the chassis responsive to forces applied to the touch sensor surface, each spring element in the array of spring elements coupled to a spacer in the set of spacers”.

Hsieh et al US 20170336904 discloses capacitive pointing stick assembly in which a spring is coupled to spacers but does not disclose spacers arranged over  an electrode pair and spacers comprising force sensitive material exhibiting variations in local bulk resistance response to variations in applied force a set of spacers, each spacer in the set of spacers : arranged over an electrode pair, in the array of electrode pairs on the bottom layer of the substrate; an array of spring elements configured to support the substrate on a chassis and to yield to displacement of the substrate downward toward the chassis responsive to forces applied to the touch sensor surface, each spring element in the array of spring elements coupled to a spacer in the set of spacers”.


Han US 20110025631A a capacitive touch screen device with spacers and springs  (fig 3 fig 6) but does not disclose a set of spacers, each spacer in the set of spacers : arranged over an electrode pair, in the array of electrode pairs, at a support location array of support locations, on the bottom layer of the substrate an array of spring elements configured to support the substrate on a chassis and to yield displacement of the substrate downward toward the chassis responsive to force applied to the touch sensor surface, each spring element in the array spring elements coupled to a spacer, in the set of spacers at a support location in the array of support locations
Konto US 20120068938 discloses an electronic device with touch sensitive display and a housing which includes spring elements (fig. 2) but does not disclose “a set of spacers, each spacer in the set of spacers : arranged over an electrode pair, in the array of electrode pairs, at a support location array of support locations, on the bottom layer of the substrate an array of spring elements configured to support the substrate on a chassis and to yield displacement of the substrate downward toward the chassis responsive to force applied to the touch sensor surface, each spring element in the array spring elements coupled to a spacer, in the set of spacers at a support location in the array of support locations”

Sulem et al US 20120188194 disclose a preload apparatus in a touch sensitive electronic device but do not disclose “a set of spacers, each spacer in the set of spacers : arranged over an electrode pair, in the array of electrode pairs, at a support location array of support locations, on the bottom layer of the substrate an array of spring elements configured to support the substrate on a chassis and to yield displacement of the substrate downward toward the chassis responsive to force applied to the touch 

Schediwy et al US 2014002113 disclose force enhanced input device (fig 5-7)but do not disclose “a set of spacers, each spacer in the set of spacers : arranged over an electrode pair, in the array of electrode pairs, at a support location array of support locations, on the bottom layer of the substrate an array of spring elements configured to support the substrate on a chassis and to yield displacement of the substrate downward toward the chassis responsive to force applied to the touch sensor surface, each spring element in the array spring elements coupled to a spacer, in the set of spacers at a support location in the array of support locations”.

Hinson et al US 20190212842 disclose force sensor mount  (fig 2 fig 4) but does not disclose “a set of spacers, each spacer in the set of spacers : arranged over an electrode pair, in the array of electrode pairs, at a support location array of support locations, on the bottom layer of the substrate an array of spring elements configured to support the substrate on a chassis and to yield displacement of the substrate downward toward the chassis responsive to force applied to the touch sensor surface, each spring element in the array spring elements coupled to a spacer, in the set of spacers at a support location in the array of support locations”.


For at least these reasons the cited references do not read on the claimed invention.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692

/IBRAHIM A KHAN/ 11/03/2021Primary Examiner, Art Unit 2692